Exhibit 10.1

 

TRANSATLANTIC PETROLEUM LTD.

RETENTION INCENTIVE AGREEMENT

 

This Retention Incentive Agreement (“Agreement”) is made and entered into as of
April [•], 2018 by and between TransAtlantic Petroleum Ltd., a Bermuda exempted
company (the “Company”), and [•] (“Employee”).

RECITALS

WHEREAS, the Company is exploring strategic alternatives, including a possible
sale of the Company (the “Transaction”); and

WHEREAS, Employee is currently providing services to the Company, and the
Company desires to incentivize Employee to continue to provide such services to
the Company to the best of Employee’s ability and to cooperate with effecting
the Transaction.

NOW, THEREFORE, in consideration of the premises and promises contained in this
Agreement, and other good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, the Company
and Employee agree as follows:

1.Retention Incentives.  Subject to the terms and conditions set forth in this
Agreement, including any reduction in Retention Incentives pursuant to Section 2
hereof, Employee shall receive an amount equal to three months of base salary,
as allocated for the time spent working on matters for the Company (the
“Retention Incentives”).  In order to be eligible to receive the Retention
Incentives, the Employee must (i) render reasonable cooperation in connection
with effecting the Transaction and (ii) provide reasonable best efforts in
achieving the Company’s 2018 business plan.  The Retention Incentives shall be
paid to Employee on the earlier of (i) sixty (60) days following the date of the
consummation of the Transaction (the “Closing Date”) and (ii) March 31, 2019.  

For purposes of this Agreement, “Cause” shall mean Employee’s (i) willful or
deliberate failure to perform material duties to the Company or gross negligence
in the performance of such material duties; (ii) breach of the Company’s code of
ethics; (iii) breach of a duty of loyalty or misconduct that causes or is
reasonably likely to cause harm to the Company or any of its affiliates; (iv)
dishonesty, willful misconduct or fraud in connection with Employee’s
performance of his or her duties or related to the business of the Company or
its affiliates; (v) failure to render reasonable cooperation in connection with
effecting the Transaction and provide reasonable best efforts in achieving the
Company’s 2018 business plan; (vi) conviction of a felony or a crime involving
moral turpitude; or (vii) failure to comply with the general terms of their
employment offer letter.

2.Forfeiture of Retention Incentives.  Employee will not earn or be paid the
Retention Incentives or any portion thereof if, prior to the Closing Date,
Employee: (i) has voluntarily resigned for any reason; (ii) has been terminated
for Cause; (iii) has died; or (iv) has become disabled, as reasonably determined
by the Company.  If Employee has been terminated prior to the Closing Date
without Cause, Employee shall be entitled to a portion of the Retention
Incentives equal to the Retention Incentives multiplied by a fraction the
numerator of which is the number of

1

 

--------------------------------------------------------------------------------

days beginning January 5, 2018 and ending on the date that Employee was
terminated and the denominator of which is the number of days beginning January
5, 2018 and ending on the earlier of the Closing Date and March 31, 2019.  Such
amount shall be paid at the next period following such termination.

3.Confidentiality.  As a condition to eligibility for, and payment of, the
Retention Incentives, Employee hereby agrees to keep the terms of this Agreement
in strict confidence.

4.Employment Status.  Nothing in this Agreement shall be considered effective to
change Employee’s employment status with the Company or to guarantee any
continued employment with the Company.  Either the Company or Employee may
terminate the employment relationship at any time, for any reason or no reason.

5.Withholding.  Payment of the Retention Incentives, if any, shall be subject to
withholding in accordance with applicable tax laws or regulations.  

6.Entire Agreement.  This Agreement embodies the complete agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes and preempts any prior understandings, agreements or
representations by and between the parties, written or oral, which may have
related to the subject matter hereof in any way.

7.Governing Law; Exclusive Jurisdiction.  The validity, construction, and effect
of this Agreement shall be determined in accordance with the laws of the State
of Texas, without regard to the rules relating to conflict of laws.  Any legal
suit, action or proceeding arising out of or based upon this agreement, the
other transaction documents or the transactions contemplated hereby or thereby
must be instituted in the state or federal courts located in Dallas County,
Texas (and any appellate courts with respect thereto), and each party
irrevocably submits to the exclusive jurisdiction of such courts in any such
suit, action or proceeding. The parties irrevocably and unconditionally waive
any objection to the laying of venue of any suit, action or any proceeding in
such courts and irrevocably waive and agree not to plead or claim in any such
court that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

8.Successors and Assigns.  Employee may not assign Employee’s rights or
interests under this Agreement.  This Agreement shall be binding on and inure to
the benefit of the successors and assigns of the Company.  

9.Section 409A. Notwithstanding anything herein to the contrary, this Agreement
is intended to be interpreted and applied so that the payments and benefits set
forth herein either shall either be exempt from the requirements of Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), or shall comply
with the requirements of Code Section 409A, and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be exempt from or in
compliance with Code Section 409A.  

 

[Signature page follows]

2

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

 

EMPLOYEETRANSATLANTIC PETROLEUM LTD.

 

 

 

__________________________________

Name:Name:

Title:

 

 

 

 

 